UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1145



SHAO YONG JIANG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-782-404)


Submitted:   March 16, 2005                 Decided:   April 19, 2005


Before WILKINS, Chief Judge, and WIDENER and DUNCAN, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


Karen Jaffe, New York, New York, for Petitioner. Peter D. Keisler,
Assistant Attorney General, M. Jocelyn Lopez Wright, Assistant
Director, Song E. Park, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shao Yong Jiang, a native and citizen of the People’s

Republic of China, petitions for review of a January 8, 2004 order

of the Board of Immigration Appeals (Board) denying his motion to

reopen.   We have reviewed the record and the Board’s order and find

that the Board did not abuse its discretion in denying the motion

to reopen.      See 8 C.F.R. § 1003.2(a) (2004) (grant or denial of

motion to reopen is within the discretion of the Board); INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Stewart v. INS, 181 F.3d 587,

595 (4th Cir. 1999).      Therefore, we deny the petition for review.

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           PETITION DENIED